Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 1 of 7 PageID #: 184



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

DANIEL DEANDRADE,

             Petitioner,

v.                                         Civ. Action No. 1:17-CV-112
                                                     (Kleeh)

JENNIFER SAAD,

             Respondent.


            ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
         AND DISMISSING AMENDED PETITION WITH PREJUDICE

     On June 27, 2017, the pro se Petitioner, Daniel Deandrade

(“Petitioner”), filed a Petition for Habeas Corpus Pursuant to

28 U.S.C. § 2241. He filed an Amended Petition on May 30, 2018.

Petitioner    challenges   his     sentence,    arguing    that   the   prior

conviction    supporting   his    enhancement   under     21   U.S.C.   §   851

should not have been counted because it was a misdemeanor, not a

felony. Due to this purported mistake, Petitioner argues that he

was sentenced in excess          of the maximum period of supervised

release. As relief, he requests that his conviction and sentence

be vacated and that his case be remanded for resentencing.

                  I.   THE REPORT AND RECOMMENDATION

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On July 31, 2020, the Magistrate Judge
Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 2 of 7 PageID #: 185
DEANDRADE V. SAAD                                              1:17-CV-112

            ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
         AND DISMISSING AMENDED PETITION WITH PREJUDICE

entered a Report and Recommendation (“R&R”), recommending that

the Court dismiss the Amended Petition with prejudice for lack

of jurisdiction.

     The R&R also informed the parties that they had fourteen

(14) days from the date of service of the R&R to file “specific

written objections, identifying the portions of the Report and

Recommendation to which objection is made, and the basis of such

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the Circuit Court of Appeals.”           The docket reflects that the

Petitioner accepted service of the R&R on August 10, 2020. See

ECF No. 26. He filed objections on August 17, 2020.

                           II.   STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must

review de novo only the portions to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

adopt,   without    explanation,     any    of   the    magistrate   judge’s

recommendations”      to     which       there    are     no    objections.

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which


                                     2
Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 3 of 7 PageID #: 186
DEANDRADE V. SAAD                                                 1:17-CV-112

            ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
         AND DISMISSING AMENDED PETITION WITH PREJUDICE

no objection has been made unless they are clearly erroneous.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005). “When a party does make objections, but

these objections are so general or conclusory that they fail to

direct     the    district     court    to   any     specific   error    by     the

magistrate       judge,   de   novo    review   is   unnecessary.”      Green   v.

Rubenstein, 644 F. Supp. 2d 723, 730 (S.D.W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (emphasis

added)).

                                III. OBJECTIONS

     Petitioner filed a two-page document including a list of

objections. Only one of them is specific enough to merit de novo

review:

            That   I  presented   proof  that   the  851
            enhancement is not valid, and did affect my
            sentence, 10 year Supervisied [sic] Release,
            and the the [sic] Official Court paper
            “Disposition/order” of the Court the day of
            Sentenceing [sic] is “official” and not a
            Rap Sheet. The Clerk knows this yet argued
            and made a false accusation that I attempt
            to deceive the courts, then why they
            clouldn’t [sic] Produce there [sic] claim as
            to that conviction.

ECF No. 27 at 1–2.

                                IV.    DISCUSSION

     After reviewing for clear error and finding none, the Court


                                         3
Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 4 of 7 PageID #: 187
DEANDRADE V. SAAD                                                               1:17-CV-112

               ORDER ADOPTING REPORT AND RECOMMENDATION
        [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
            AND DISMISSING AMENDED PETITION WITH PREJUDICE

adopts and incorporates by reference all portions of the R&R to

which no objection — or an objection too vague — was made.

       Petitioner takes issue with the validity of his sentence

enhancement     under     Section      851.       He     argues      that   the    juvenile

conviction that counted toward his enhancement should not have

counted because it was a misdemeanor, not a felony. Petitioner

provided the Court with a copy of a January 11, 1991, Order of

Disposition from the Bronx County, New York Family Court, Case

No.     D11538/90,      which        states       that     he        committed     Criminal

Possession of a Controlled Substance in the Seventh Degree. See

ECF No. 17-3. In support of his argument, he provides an excerpt

from United States v. Riley, 21 F. Supp. 3d 540, 543–44 (D. Md.

2014),      finding     that    Criminal          Possession          of    a    Controlled

Substance in the Seventh Degree (N.Y. Penal Law § 220.03) cannot

be a qualifying felony for Section 851 enhancement because it is

only a misdemeanor.

       Problematically for Petitioner, the juvenile crime used to

enhance his sentence was Criminal Sale of Controlled Substance

in    the   Fifth     Degree    (a    felony).         This     is    reflected      in   the

district court’s opinion from October 1, 2008, finding that the

prior    offense    counted     toward        his      sentencing      enhancement.       See

SDNY 1:07cr12, ECF No. 59 (making no mention of “possession” and


                                              4
    Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 5 of 7 PageID #: 188
DEANDRADE V. SAAD                                                                    1:17-CV-112

                ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
             AND DISMISSING AMENDED PETITION WITH PREJUDICE

finding that the enhancement applied based on Petitioner’s “1990

juvenile           adjudication   for     criminal         sale        of        a    controlled

substance”).           The   Second    Circuit      affirmed       and       made       specific

mention of the following:

                   Pre-trial, the government filed a prior
                   felony    information   specifying   that   in
                   December 1990 Deandrade was convicted in
                   Bronx County Family Court of the felony
                   offense of attempted criminal sale of a
                   controlled substance in the fifth degree. The
                   government introduced this juvenile drug
                   offense because, under federal law, a second
                   felony drug conviction triggers a mandatory
                   minimum sentence of 20 years (with a maximum
                   of   life    imprisonment).  See   21   U.S.C.
                   § 841(b)(1)(A).

SDNY 1:07cr12, ECF No. 69, at 4–5.

         The   Magistrate      Judge    was       able    to    locate       a       “rap   sheet”

indicating           that    on   December          21,        1990,        Petitioner         was

“Adjudicated Juvenile Delinquent” of Criminal Sale                                    Controlled

Substance - 5th Degree (Felony). ECF No. 25-2 at 11.1 The sheet

also lists five counts that were dismissed on the same day,

including Criminal Possession Controlled Substance - 7th Degree

(Misdemeanor). As recently as December 20, 2019, the Federal

Defenders of New York filed a motion on Petitioner’s behalf,

seeking        a    sentence   reduction      under       the     First       Step       Act   and


1 This is page 11 of the filing but page 15 of the rap sheet as
originally numbered.
                                              5
Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 6 of 7 PageID #: 189
DEANDRADE V. SAAD                                                 1:17-CV-112

             ORDER ADOPTING REPORT AND RECOMMENDATION
      [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
          AND DISMISSING AMENDED PETITION WITH PREJUDICE

referencing       Petitioner’s     “prior     juvenile    adjudication       for

criminal sale of a controlled substance.” See SDNY 1:07cr12, ECF

No. 100, at 7 n.1.

     Even    if    Petitioner’s    attached    family    court    judgment   is

legitimate,    he    has   produced   no    evidence    that   the   sentencing

judge relied on a possession-related conviction. The evidence

that Petitioner was convicted of Criminal Sale of Controlled

Substances in the Fifth Degree, and that the sentencing court

relied on this conviction to apply the Section 851 enhancement,

is uncontradicted in the record. For these reasons, and for all

other reasons discussed by the Magistrate Judge in the R&R, the

Court overrules Petitioner’s objections and adopts the R&R.

                              V.      CONCLUSION

     For the reasons discussed above, the R&R is ADOPTED [ECF

No. 25]. Petitioner’s objections are OVERRULED [ECF No. 27, 28].

To   the    extent   that    the   objections      request     appointment   of

counsel, they are DENIED [ECF Nos. 27, 28]. The earlier motion

to appoint counsel [ECF No. 24] is also DENIED. The Amended

Petition is [ECF No. 10] is DISMISSED WITH PREJUDICE. The Court

further ORDERS that this matter be STRICKEN from the Court’s

active docket and DIRECTS the Clerk to enter a separate judgment

order.


                                       6
Case 1:17-cv-00112-TSK Document 30 Filed 09/30/20 Page 7 of 7 PageID #: 190
DEANDRADE V. SAAD                                            1:17-CV-112

             ORDER ADOPTING REPORT AND RECOMMENDATION
      [ECF NO. 25], OVERRULING OBJECTIONS [ECF NOS. 27, 28],
          AND DISMISSING AMENDED PETITION WITH PREJUDICE

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

the   pro    se   Petitioner   via    certified   mail,   return   receipt

requested.

      DATED: September 30, 2020


                                     /s/ Thomas S. Kleeh___
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                      7
